DETAILED ACTION
Claims 1, 3-13, 14, and 16-27 are allowed.
This office action is in response to appeal brief filled on March 15th 2021.  Claims 1, 3, 14, 16, and 27 have been amended.  Claims 2, and 15 have been canceled.  No new claims have been added.  Therefore, claims 1, 3-13, 14, and 16-27 are presented here.  Claims 1, 14, and 27 are independent.
The prior office actions incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the records appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Daniel Vaughan Reg. No. 42,199 on 04/15/2021.
	
The application has been amended as follows:
In the claims:
1.	(Currently amended) A method for processing a request to access a data item at an edge device in a network, comprising:
receiving from a user the request to access the data item, wherein the request is received at the edge device, and wherein the edge device communicates with an origin server that stores data items;
if the request includes a token identifier: 
using the token identifier to look up a token payload in a token cache at the edge device; 
decorating the request with fields from the token payload; and
analyzing the decorated request to determine whether the user is authorized to access the data item; 
if the user is authorized to access the data item: 
looking up the data item in a content cache at the edge device; and
returning the data item to the user to complete the request; and
if the request does not include a token identifier:
forwarding the request to the origin server, wherein the origin server redirects the request to a login service, which commences a login sequence with the user; and
if the login sequence completes successfully, using a token service to create a token for the user and to embed an associated token identifier in the request.

3.	(Currently amended) The method of claim 1 [[2]], wherein embedding the associated token identifier in the request involves embedding the token identifier in a browser cookie, which is part of the request.

14.	(Currently amended) A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a 
receiving from a user the request to access the data item, wherein the request is received at the edge device, and wherein the edge device communicates with an origin server that stores data items;
if the request includes a token identifier,
using the token identifier to look up a token payload in a token cache at the edge device; 
decorating the request with fields from the token payload; and
analyzing the decorated request to determine whether the user is authorized to access the data item; 
if the user is authorized to access the data item: 
looking up the data item in a content cache at the edge device; and
returning the data item to the user to complete the request; and
if the request does not include a token identifier:
forwarding the request to the origin server, wherein the origin server redirects the request to a login service, which commences a login sequence with the user; and
if the login sequence completes successfully, using a token service to create a token for the user and to embed an associated token identifier in the request.

16.	(Currently amended) The non-transitory computer-readable storage medium of claim 14 [[15]], wherein embedding the associated token identifier in the request involves embedding the token identifier in a browser cookie, which is part of the request.

27.	(Currently amended) A system that processes a request to access a data item at an edge device in a network, comprising:
at least one processor and at least one associated memory; and 

a request-processing mechanism, which executes on the at least one processor,  wherein during operation, the request-processing mechanism:
receives from a user the request to access the data item, wherein the request is received at the edge device, and wherein the edge device communicates with an origin server that stores data items;
identifier: 
uses the token identifier to look up a token payload in a token cache at the edge device;
	decorates the request with fields from the token payload;
and
analyzes the decorated request to determine whether the user is authorized to access the data item; and
item: 
looks up the data item in a content cache at the edge device; and
returns the data item to the user to complete the request; and if the request does not include a token identifier:  
	forwards the request to the origin server, wherein the origin server redirects the request to a login service, which commences a login sequence with the user; and 
if the login sequence completes successfully, uses a token service to create a token for the user and to embed an associated token identifier in the request.

Allowable Subject Matter
Claims 1, 3-13, 14, and 16-27 are allowed over prior art of record.

Examiner’s Statement of Reason for Allowance
The following is an examiner’s statement of reason for allowance:  Independent claim 1, 14, and 27 are allowed in view of prior art.
The closest prior art of Trinh et al. (US PGPUB No. 2012/0311038) discloses, a system and method for seamless exchange and interaction of multimedia content between communication devices are disclosed. The method can include the discovery and identification of devices within proximity of a sending device. The found devices can be authenticated through unique identifiers established during registration. The sender can seamlessly establish a connection with the found devices using the connection requirements. The sending device can share or serve as a remote control to redirect, navigate or draw content, with a simple action or a gesture command, to the found device. The shared multimedia content, can either reside on the sender's mobile device or on a remote server within a connected network. Contextual telephony integration such as pulling in personal contacts from a device to a conference call can be provided. White boarding techniques facilitated 
The prior art of Venkataramani et al. (US PGPUB No. 2012/0173541) discloses, A distributed caching system for storing and serving information modeled as a graph that includes nodes and edges that define associations or relationships between nodes that the edges connect in the graph. 
The prior art of Zakrzewski et al. (US PGPUB No. 2013/0188598) discloses, storing data locally or at an edge of a wireless network is disclosed. The wireless network receives from a communication terminal a request to get content data. The request may indicate the content data and an application server where the content data is accessible. The wireless network determines, based on predetermined conditions, that the content data will be cached or stored in a local data store associated with the wireless network. The content data may then be communicated on demand to a second communication terminal that is attached to the wireless network.
The prior art of Fischer et al. (US PGPUB No. 2010/0008290) discloses, Systems, apparatus, methods, and manufactures for caching content at a communications services cell site which include caching previously provided content and/or predictively caching content. Content may be transmitted to cell sites for caching via primary or ancillary channels. Ancillary channels may be provided through a broadcast medium such as the ancillary or supplementary services spectrum of the digital television (DTV) spectrum. Content may also be broadcast to multiple cell sites simultaneously.

The prior art of Spalka et al. (US PGPUB No. 2015/0095642) discloses, the invention relates to a client computer for querying a database stored on a server via a network, the server being coupled to the client computer via the network, wherein the database comprises first data items and suffix items, wherein each suffix item describes a suffix of at least one first data item of the first data items, wherein for each suffix item a first referential connection exists in the database assigning said suffix item to the at least one first data item comprising the suffix of said suffix item, wherein each suffix item is encrypted with a suffix cryptographic key in the database, wherein each first data item is encrypted with a first cryptographic key in the database, wherein the client computer has installed thereon an application program, the application program being operational to: receiving a search request, the search request specifying a postfix search on a search criterion, determining the suffix item matching the search criterion, providing to the database a request for providing the one or more encrypted first data items being assigned via the first referential 
The prior art of Muttik et al. (US PGPUB No. 2016/0330172) discloses, technologies are provided in embodiments to protect private data. Embodiments are configured to intercept a network flow en route from a server to a client device, identify a request for a private data item in an object of the network flow, identify the private data item in a data store, provide, to the client device, a modified object including an authorization request, and send the private data item to the server when valid authorization information is received. Embodiments are also configured to receive authorization information from the client device, determine whether the authorization information is valid, and obtain the private data item if the authorization information is determined to be valid. Embodiments may also be configured to determine an unlocking mechanism for the private data item, and create a modified object including the authorization request based, at least in part, on the unlocking mechanism.

	None of the prior arts of record teaches or makes obvious the following limitation recited in independent claim 1 as a whole:  “A method for processing a request to access a data item at an edge device in a network, comprising: receiving from a user the request to access the data item, wherein the request is received at the edge device, and wherein the edge device communicates with an origin server that stores data items; if the request includes a token identifier: using the token identifier to look up a token 
	None of the prior arts record either taken by itself or in any combination, would have anticipated of made obvious the invention of the present application at or before the time it was filed.  Therefore, independent claims 1, 14, and 27 are allowed.
	Dependent claims 3-13 and 16-26 depend upon the above-mentioned allowable claims 1, 14, and 27 are therefore allowed by virtue of the dependency.

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB’s Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S SHAMS/Examiner, Art Unit 2434